Citation Nr: 0412976	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for asthma and reactive 
airway disease.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in April 2003 and 
August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  By the April 2003 
rating decision, the RO granted service connection for PTSD 
and evaluated it as 50 percent disabling, effective from 
March 14, 2003.  By the August 2003 rating decision the RO 
denied service connection for asthma and reactive airway 
disease.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the PTSD 
evaluation issue currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the PTSD rating issue on appeal as set forth 
above.  (Consideration of this rating question is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have asthma or restrictive airway 
disease that began in service or was the result of any in-
service exposure to asbestos.


CONCLUSION OF LAW

The veteran does not have asthma or restrictive airway 
disease that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for compensation in March 2003, 
claiming his diagnosed asthma and reactive airway disease, 
which he characterized as a lung condition, resulted from 
exposure to asbestos during military service.  The record 
shows the veteran was a fireman in the United States Navy, 
which job entailed working on ships' propulsion systems that 
conceivably could have exposed him to asbestos.  

The veteran's service medical records (SMRs) are negative for 
any complaint of any lung condition prior to or during 
military service.  The record of the veteran's separation 
examination in May 1946 contains chest x-rays and an 
examiner's assessment that the x-rays were essentially 
negative, and that the veteran's respiratory system was 
normal.  (The veteran makes no claim that his current 
pulmonary disorders were manifest while in service.)

The most recent report of record of a chest x-ray is dated in 
December 2000.  That report from the VA Medical Center (VAMC) 
in Omaha, Nebraska found only mild hyperinflation.  The x-ray 
was otherwise reported as clear, without focal infiltrate, 
pulmonary edema, or pleural effusion.  No masses were seen.

A pulmonary consult note from VAMC Omaha dated in February 
2001 included a diagnosis of reactive airway disease, 
exacerbated by gastroesophageal reflux disease, and by fall 
and winter allergens.  Another pulmonary consult note 
authored by the same physician in March 2002 included the 
same diagnosis.  

The veteran submitted a December 2002 statement from K.M., 
M.D., which pointed out that the veteran worked in an engine 
room around asbestos and lead paint while in service, and 
included an opinion that it was conceivable that some of his 
pulmonary problems may have been exacerbated by his exposure 
while in military service.

Based on Dr. M.'s statement, the veteran was scheduled for a 
VA examination.  In a letter dated in June 2003 the veteran's 
representative stated that the veteran was not refusing to 
attend the scheduled VA examination, but rather was 
requesting that the RO wait until results from pulmonary 
function testing at the St. Francis Medical Center, Grand 
Island, Nebraska were received and considered by the RO.  The 
veteran's representative also stated that, if VA determined 
that this evidence was inadequate, the veteran agreed to 
attend a VA examination.  The veteran did not report for the 
scheduled examination, submitting instead the promised 
results from pulmonary function testing at St. Francis 
Medical Center.  

After the new evidence was received, the RO replied to the 
veteran's representative that the new evidence was not 
sufficient to adjudicate the claim and informed the 
representative in an email dated in July 2003 that an 
examination was necessary and would be scheduled.  The 
veteran was notified of the rescheduled examination, and he 
declined to attend.  The RO then asked VAMC Omaha to provide, 
based on the evidence of record, a medical opinion regarding 
any possible connection between any current lung condition 
and the veteran's alleged exposure to asbestos.  The record 
contains the report of VA doctor I.W., M.D., who, after 
reviewing the record in its entirety, determined that it did 
not appear that the veteran's current lung condition was 
related to asbestos exposure in-service because there were no 
chest x-ray findings of asbestosis.   Dr. W. further opined 
that it appeared that the veteran's reactive airway disease 
and asthma were instead secondary to reflux disease and 
allergies.  The examiner additionally opined that the 
veteran's current lung condition was not aggravated by 
asbestos exposure.  The examiner also noted that a current x-
ray could not be obtained because the veteran had cancelled 
his scheduled examinations. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The clinical diagnosis of asbestosis requires both (1) 
radiographic evidence of parenchymal lung disease and (2) a 
history of exposure to asbestos.  M21-1, Part VI, 7.21(c) 
(August 19, 2002).  Radiographic changes indicative of 
asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (August 19, 2002).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1) (August 19, 
2002).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1, Part VI, 7.21(b)(2) (August 19, 2002).

Having worked in the ship's engine room while in service it 
is possible that the veteran came into contact with asbestos, 
though the degree to which he was exposed is impossible to 
determine.  In any event, even if exposure to asbestos is 
conceded, the evidence does not show that the veteran has 
asbestosis and this was noted by the VA reviewer.  The 
veteran's most recent x-rays, taken in December 2000, showed 
that the veteran's lungs were mildly hyperinflated but 
otherwise clear.  Indeed, the VA examiner determined that it 
did not appear that the veteran's current lung condition was 
related to asbestos exposure in-service because there were no 
chest x-ray findings of asbestosis.  Thus, while the veteran 
is currently diagnosed with asthma and reactive airway 
disease, it is clear from the record that the veteran does 
not have a lung disorder caused by asbestos.  The Board gives 
greater weight to the VA reviewer's opinion in this regard 
because he reviewed the entire record and provided detailed 
reasons for his opinion, something not done by Dr. K. M.  
Indeed, Dr. K. M. reported merely that it was conceivable 
that some of the veteran's pulmonary problems may have been 
exacerbated by asbestos exposure, without further analysis of 
the record or x-rays.

In light of the evidence and based on this analysis, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for asthma or reactive airway 
disease.  As noted above, the more persuasive opinion weighs 
against the veteran's claim and there has been no evidence or 
contention suggesting that either problem had its onset 
during the veteran's military service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection is 
not warranted, to include as caused by asbestos.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA) 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, less than one month after the veteran's claim was 
received, and well before the RO's adjudication of the 
veteran's claim in August 2003.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.  Additionally, 
the RO informed the veteran of the results of its rating 
decisions, the procedural steps necessary to appeal, and 
provided a statement of the case (SOC) reporting the results 
of the RO's de novo review following the veteran's notice of 
disagreement.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran provided, and the RO incorporated into the record for 
consideration, the opinion of his own doctor, discussed 
above, and the results of the pulmonary function tests 
conducted at St. Francis Medical Center, also discussed 
above.  The veteran was twice scheduled for a VA medical 
examination that would have provided more recent radiographic 
evidence, but in each case the veteran failed to attend.  
(The provisions of 38 C.F.R. § 3.655 require that, when the 
veteran, without good cause, fails to report for a required 
VA examination in an instance where he is pursuing an 
original claim, VA must rate based on the available evidence 
of record.)  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for asthma or reactive 
airway disease is denied.


REMAND

A psychiatric examination has been conducted by the veteran's 
civilian psychologist M.C. and psychiatrist C.M., M.D. in 
February 2003.  The examination report shows that the veteran 
was well dressed, well groomed, and somewhat businesslike.  
The examiner reported that the veteran was a fair historian.  
The examiner found the veteran's flow of conversation and 
thought to be essentially unremarkable, except when the 
veteran became exited, at which time the veteran's manner and 
pressured speech became more conspicuous.  Articulation and 
syntax were found to be within normal limits, and his ability 
to keep his association within realistic limits was "quite 
good."  

Affect and mood were found to be somewhat variable, but not 
to a serious degree.  The examiner found that the veteran 
revealed some depressive features in the manner in which he 
spoke and in the way he looked, revealing some mild anxiety.  
Mental content revealed no particular preoccupations, 
compulsions, delusions, or paranoid ideations.  The examiner 
found the veteran to be a normal individual in terms of 
personality functioning, but with some demonstrable 
personality traits that were compulsive or perhaps even 
obsessive when it came to relating his service experiences.  
Other than a partial hearing loss, the examiner found the 
veteran had adequate sensorium, and appeared within 
reasonably intelligent limits and with an average fund of 
general information.  

The examiner described the veteran as being within normal 
limits in terms of the type of people that would be seen 
within a community.  The examiner noted that the veteran had 
ongoing social relationships with his family and church, but 
did not seek to expand his social circle to others.  It was 
felt that his concentration was much poorer than shown on 
recall testing and his ability at abstraction was extremely 
poor.  His judgment was considered questionable.  Based on 
the veteran's description of his difficulties, the examiner 
determined that the veteran was, for all practical purposes, 
unemployable, based primarily on the veteran's reported 
impatience and temper.  It was also felt that he could 
comprehend instruction, but the examiner was not sure that 
the veteran would go to the limits of finishing any project 
he started.  The examiner's assessment was that the veteran 
was not skilled socially enough to produce human 
relationships that would be smooth enough to be carried out 
in gainful employment.  It was felt that the veteran would 
not govern his emotions under ordinary stress, and that he 
did not have the flexibility to adapt to new situations, 
especially in a competitive setting.  The examiner found PTSD 
and a depressive disorder, and assigned a global assessment 
of functioning (GAF) score of 46.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 41 
- 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV).  Given the specific findings made by the 
February 2003 examiner, especially with respect to the 
veteran's day-to-day functioning, a question is raised as to 
whether the assessment of unemployability and a GAF score of 
46 accurately reflects the veteran's level of disability due 
to PTSD.  This is especially difficult because the examiner 
found more than one psychiatric disability--PTSD and a 
depressive disorder.  Consequently, in order to assess the 
level of disability due solely to PTSD, an examination is 
required.

Accordingly, this issue is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination by a psychiatrist.  
Psychological testing should be conducted 
with a view toward determining the level 
of disability due solely to PTSD.  The 
psychiatrist should review the entire 
record, including the psychological test 
results, interview the veteran, and make 
findings sufficient to apply the rating 
criteria found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The 
examiner should specifically indicate 
whether or not the veteran is 
unemployable due solely to his PTSD.  A 
GAF score reflecting disability due 
solely to PTSD should be assigned, and an 
explanation of the score's meaning should 
be set forth.  If the examiner's ultimate 
opinion differs from the one provided by 
the private examiner in February 2003, 
the examiner should explain why a 
different conclusion was reached.  

2.  The RO should ensure that the 
examination report complies with the 
request above.  The RO should also take 
steps necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  
Thereafter, the RO should re-adjudicate 
this rating issue.  (Consideration should 
be given to whether staged ratings should 
be assigned.  Fenderson, supra.)  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



